Opinion issued April 7, 2020




                                         In The

                                 Court of Appeals
                                        For The

                            First District of Texas
                               ————————————
                                NO. 01-20-00009-CV
                              ———————————
                    IN RE ANGELINA GUERRERO, Relator



             Original Proceeding on Petition for Writ of Mandamus


                            MEMORANDUM OPINION

      Angelina Guerrero has filed a petition for writ of mandamus, asking this Court

to set aside a sale order of certain real property.1

      We deny the petition. All pending motions are dismissed as moot.

                                    PER CURIAM



1
      The underlying case is In the Estate of Oralia K. Salinas, Deceased, cause number
      444,621, pending in the Probate Court No. 3 of Harris County, Texas, the Honorable
      Jason Cox presiding.
Panel consists of Justices Keyes, Lloyd, and Hightower.




                                        2